DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0091506 A1 to Sinha et al. (hereinafter "Sinha") in view of U.S. Patent Application Publication 2015/0356339 A1 to Demos (hereinafter "Demos").
Claim 1, Sinha teaches a touch display device with a fingerprint anti-spoofing function and a fingerprint anti-spoofing method, which is applied to a touch display device, comprising: a touch display panel, comprising: a plurality of display units, wherein each of the plurality of display units comprises a sensor unit (Figs. 1-2; Para. 18-34 of Sinha; electronic device 200 includes a cover layer 206 disposed above a display layer 210. The display layer 210 is configured to provide a display for the electronic device 200. In embodiments where the display is a touch sensitive display… sensor 102 (see FIG. 1) is configured as an optical sensor integrated into an electronic device 200… electronic device 200 includes a cover layer 206 disposed above a display layer 210. The display layer 210 is configured to provide a display for the electronic device 200… the display is a touch sensitive display… display layer 210 includes a pixel array including, for each pixel 211, a red sub-pixel 211 a, a green sub-pixel 211 b, a blue sub-pixel 211 c which are formed on a display substrate (or display backplane). An array of photodetectors 211 d may also be formed on the same substrate as the display pixels/sub-pixels… electronic device 200 further includes an optical filter 202 for filtering light passing between the cover layer 206 and the display layer 210, a detector 224 for detecting certain wavelengths of light passing through the optical filter 202); and one or more codebooks, corresponding to one or more sets of display units, configured to make the sensor units receive sensing information of an object which is put on the touch display panel (Figs. 1-2; Para. 18-34 of Sinha; photodetector pixels 211d in the pixel array of the display layer 210); and a processing circuit, configured to obtain the sensing information from the sensor units (Figs. 1-2; Para. 18-34 of Sinha; Sensor(s) 102 can be implemented as a physical part of the electronic device 100… sensor(s) 102 may communicate with parts of the electronic device 100 using any one or more of the following: buses, networks, and other wired or wireless interconnections… sensor 102 (see FIG. 1) is configured as an optical sensor integrated into an electronic device 200). 
Sinha does not explicitly disclose a processing circuit, configured to determine whether the object is a real finger based on the sensing information and reference information.
However, Demos teaches a processing circuit, configured to determine whether an object is a real finger based on sensing information and reference information (Para. 8-9 of Demos; When the biometric template is compared to the stored biometric templates, a matching numeric score is generated to confirm or deny the identity of the user. The threshold numeric score can be selected based on the desired level of accuracy for the system, as measured by the False Acceptance Rate and False Rejection Rate. It is apparent that one would want to minimize false rates… accuracy of a biometric system is directly related to the instrumentation and method used to acquire the raw biometric trait. In addition, each characteristic trait used for identification can provide a varying degree of accuracy in conjunction with the possible method used for recording the raw biometric trait. To improve the overall decision accuracy, more than one biometric trait can be recorded and used for identification. Such systems are typically referred to as "multimodal biometric systems." An additional benefit of using multimodal systems is that such systems have an inherent resistance to being fooled by fraudulent data sources, such as imitation fingers, to obtain unauthorized access
Figs. 5-6; Para. 36-47, 63 of Demos; RGB sensor 210 effectively obtains a plurality of acquired images which can be analyzed by a processing subsystem, which in this example is a computer 216… Upon capturing the image of the biometric trait, an image processing method may be used by the computer 418 or by a different component to generate the biometric template).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a processing circuit, configured to determine whether the object is a real finger based on the sensing information and reference information using the teachings of Demos in order to modify the touch display device assembly taught by Sinha. The motivation to combine these analogous arts would have been to provide higher accuracy and resistance to spoofing (Para. 9 of Demos).

Regarding Claim 2, the combination of Sinha and Demos teaches that the codebooks are distributed with a predetermined density in the touch display panel (Fig. 2; Para. 32 of Sinha; each pixel 211 of the pixel array includes a photodetector sub-pixel 211 d… photodetectors 211 d may be disposed in only some subset of the display pixels, such as every fourth pixel, and/or disposed in an area between the display pixels/sub-pixels).

Regarding Claim 3, the combination of Sinha and Demos teaches that the sensor units merely receive color spectrum information belonging to specific color spectrums (Figs. 2-5; Para. 32-39 of Demos; light collected by the imaging lens system 114 is separated and each wavelength is directed to different ones of the sensor/filter subsystems 116-122. The sensor/filter subsystems 116-122 each are two dimensional sensors equipped with a spectral filter. Each of the sensor/filter subsystems 116-122 are used to subsequently acquire the image component associated with each illumination wavelength λ1, λ2, λ3 and λ4, associated with illumination modules 102-108).

Regarding Claim 4, the combination of Sinha and Demos teaches that the codebooks comprise: a plurality of color spectrum dividers, configured above corresponding sensor units, wherein the color spectrum dividers correspond to a plurality of color spectrums, respectively, and each of the sensor units merely receive a corresponding one of divided color spectrum signals respectively belonging to the plurality of color spectrums in the color spectrum information (Figs. 2-5; Para. 32-39 of Demos; light collected by the imaging lens system 114 is separated and each wavelength is directed to different ones of the sensor/filter subsystems 116-122. The sensor/filter subsystems 116-122 each are two dimensional sensors equipped with a spectral filter. Each of the sensor/filter subsystems 116-122 are used to subsequently acquire the image component associated with each illumination wavelength λ1, λ2, λ3 and λ4, associated with illumination modules 102-108).

Regarding Claim 7, the combination of Sinha and Demos teaches that the processing circuit adopts a neural network (NN) artificial intelligence algorithm to compare the color spectrum information with the reference information, to generate the comparison result (Figs. 5-6; Para. 36-47 of Demos; RGB sensor 210 effectively obtains a plurality of acquired images which can be analyzed by a processing subsystem, which in this example is a computer 216… FIG. 6 describes the inter-image operations performed by the computer 216 to extract the surface information images
NOTE – Utilizing a neural network (NN) artificial intelligence algorithm to compare the color spectrum information with the reference information, to generate the comparison result was very well known in the art at the time when the invention was filed and would only require routine skill for a person of ordinary skill in the art based on the combination of Sinha and Demos. Therefore, one of ordinary skill in the art would have pursued incorporating a neural network (NN) artificial intelligence algorithm to compare the color spectrum information with the reference information, to generate the comparison result circuit with a reasonable expectation of success that would have yielded predictable results, which can be accomplished without any undue experimentation for efficient inter-component communications in order to selectively produce at least one image of at least one specific biometric trait, such as a finger print, a palm print, a finger-vein, a palm vein, or hand geometry that can be subsequently used for biometric verification and identification)

Regarding Claim 8, the combination of Sinha and Demos teaches that the sensor unit is manufactured in a Thin-Film Transistor (TFT) array substrate of the touch display panel (Fig. 2; Para. 23, 32 of Sinha; display may include a glass or plastic substrate for TFT circuitry and/or other circuitry… array of photodetectors 211d may also be formed on the same substrate as the display pixels/sub-pixels… each pixel 211 of the pixel array includes a photodetector sub-pixel 211 d).

Regarding Claim 9, the combination of Sinha and Demos teaches that the codebooks are manufactured in a color filter of the touch display panel (Para. 34 of Sinha; electronic device 200 further includes an optical filter 202 for filtering light passing between the cover layer 206 and the display layer 210, a detector 224 for detecting certain wavelengths of light passing through the optical filter 202… detector 224 is provided by the photodetector pixels 211d in the pixel array of the display layer 210. In general, the detector 224 is configured to be sensitive to a wavelength of light produced by the illuminator 208).

Regarding Claim 10, the combination of Sinha and Demos teaches that the processing circuit obtains the sensing information from the sensor units through a data transmission circuit (Fig. 1; Para. 18-24 of Sinha; sensor(s) 102 may communicate with parts of the electronic device 100 using any one or more of the following: buses, networks, and other wired or wireless interconnections).

Regarding Claim 11, the combination of Sinha and Demos teaches that the data transmission circuit comprises a read out integrated circuit (ROIC) and a Touch and Display Driver Integration (TDDI) circuit (Fig. 1; Para. 18-24 of Sinha; sensor(s) 102 may communicate with parts of the electronic device 100 using any one or more of the following: buses, networks, and other wired or wireless interconnections
NOTE – Utilizing a read out integrated circuit (ROIC) and a Touch and Display Driver Integration (TDDI) circuit for data transmission was very well known in the art at the time when the invention was filed and would only require routine skill for a person of ordinary skill in the art based on the combination of Sinha and Demos. Therefore, one of ordinary skill in the art would have pursued having the data transmission circuit comprise a read out integrated circuit (ROIC) and a Touch and Display Driver Integration (TDDI) circuit with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation for efficient inter-component communications in order to selectively produce at least one image of at least one specific biometric trait, such as a finger print, a palm print, a finger-vein, a palm vein, or hand geometry that can be subsequently used for biometric verification and identification).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references, either singularly or in combination, teach or fairly suggest the touch display device of claim 4, wherein the processing circuit analyzes an intensity ratio between the divided color spectrum signals within the color spectrum information, and compares the intensity ratio with a reference ratio corresponding to the reference information, to generate a comparison result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622